Citation Nr: 0413741	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  89-46 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from October 1938 to April 
1960.  He died in January 1979.  The appellant is the widowed 
spouse of the veteran.

This case was appealed to the Board of Veterans' Appeals (the 
Board) from an October 1988 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, and was most recently before the Board in April 1998.   
The procedural history of this appeal is extremely lengthy 
and complicated.  For the most part, this history was set 
forth in detail in the Board's April 1998 decision as well as 
in a prior decision of the Board issued in March 1997.  

The case is now before the Board on remand from a 
consolidated appeal of those two Board decisions to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In a three judge panel decision dated November 19, 
1999 the Court affirmed the Board's March 1997 decision which 
had denied as not well grounded the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death on a direct basis or secondary to the use of 
tobacco during service as well as on the alternative theory 
of entitlement based on exposure to ionizing radiation in 
service.  The Court also affirmed the Board's April 1998 
decision which denied as not well grounded the appellant's 
claim of entitlement to service connection for cause of the 
veteran's death due to cigarette smoking. 

The appellant subsequently appealed through counsel the 
Court's decision to the United States Court of Appeals for 
the Federal Circuit (the Federal Circuit).
In October 2000, the Court's decision was vacated by an order 
of the Federal Circuit.  Thereafter, the Court issued a per 
curiam order in August 2001 vacating the Board's March 1997 
and April 1998 decisions pursuant to the Federal Circuit's 
Order.  The Court's Order also noted that subsequent to the 
Federal Circuit's remand, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (the VCAA) was enacted, which 
eliminated the well-grounded claim requirement.

The Board at this time will proceed to a disposition of the 
case without further delay or development in light of an 
amendment to VA regulations enacted since the issuance of the 
Court's Order of August 2001which changes the regulation 
governing presumptive service connection for radiation-
exposed veterans.


FINDINGS OF FACT

1.  The veteran was an onsite participant in a radiation risk 
activity involving the atmospheric detonation of a nuclear 
device.

2.  The veteran died in January 1979 due to cardiorespiratory 
failure due to or as a consequence of metastatic bronchogenic 
carcinoma of the lung and gastrointestinal bleeding.

3.  By final rule in January 2002, 38 C.F.R. § 3.309(d) was 
amended to allow presumptive service connection for 
radiation-exposed veterans who developed one of the specified 
diseases listed thereunder, including lung cancer.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1112(c), 1310 (West 2002); 38 
C.F.R. §§ 3.309(d), 3.312 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's in-service 
radiation exposure contributed to the development of his 
fatal lung cancer.  [As alluded to in the Introduction, the 
Appellant has alternatively contended that the veteran's 
tobacco use in service led to the fatal lung cancer.]

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Relevant law and regulations

The Veterans Claims Assistance Act of 2000

As noted above, the Court remanded this case in August 2001 
to ensure compliance with the VCAA.  The record shows that in 
letters dated in September 2002 and March 2003 the appellant 
was provided notice of the duty-to-notify and duty-to-assist 
provisions of the VCAA, to include notice of who was 
responsible, the appellant and VA, for obtaining evidence 
deemed relevant to the claim.  The Board therefore finds that 
the notification requirement of the VCAA has been satisfied.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter to claimant 
describing potentially helpful evidence but not mentioning 
who is responsible for obtaining such evidence did not meet 
the standard erected by the VCAA].  Moreover, in light of the 
extensive development undertaken in connection with this 
appeal, it appears that VA's duty to assist has been 
satisfied.  See Wensch v. Principi, 15 Vet. App. 362 (2001) 
[citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) for 
the holding that VCAA does not apply where there is extensive 
factual development in a case, reflected both in the record 
on appeal and the Board's decision, which indicates no 
reasonable possibility that further assistance would aid in 
substantiating claim].  In this regard, the Board is unable 
to identify how any further development would aid the Board's 
inquiry at this point.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

Furthermore, to the extent the appellant, through her 
attorney, alleges that the notice provided under the VCAA was 
insufficient, the Board finds no prejudice to her by its 
disposition of the appeal without further need for VCAA 
compliance, as the Board's decision on her claim at this time 
will constitute a grant of the benefits sought on appeal.

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 3 8 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).

For certain chronic disorders, including cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2002).

Notwithstanding the lack of a evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2003); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).



Service connection - cause of death

Dependency and Indemnity Compensation (DIC) benefits are 
payable to a surviving spouse if the veteran died from a 
service-connected disability.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5 (2003).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  See 38 C.F.R. § 3.312(a) (2003).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service- connected 
disability contributed substantially or materially to cause 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disorder 
casually shared in producing death, but rather it must be 
shown that there was a causal connection between the service-
connected disability and the veteran's death.  See 38 C.F.R. 
§ 3.312(b) and (c) (2003).

The Court has provided additional guidance concerning the 
elements necessary to establish service connection for the 
cause of the veteran's death, specifically, there must be (1) 
medical evidence of death and of the cause of death; (2) 
medical, or in certain circumstances, lay evidence of the 
incurrence or aggravation of a disease or injury in service 
or during any applicable presumptive period; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the death.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - exposure to radiation during service

Service connection for a disability that is claimed to be 
attributable to exposure to radiation during service may be 
established in one of three ways.  See Davis v. Brown, 10 
Vet. App. 209 (1997) and Rucker v. Brown, 10 Vet. App. 67 
(1997).  First, there are a number of enumerated diseases 
that are presumptively service connected at any time after 
service if the claimant establishes status as a "radiation-
exposed veteran" as defined by 38 U.S.C.A. § 1112(c) (West 
2002) and 38 C.F.R. § 3.309(d) (2003).  Second, claims based 
on exposure to ionizing radiation may be service connected 
under 38 C.F.R. § 3.311 (2003).  Third, service connection 
may be granted under 38 C.F.R. § 3.303(d) (2003) if it is 
established that a disease diagnosed after discharge is the 
result of exposure to radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as a veteran who participated in a radiation-
risk activity while serving on active duty, active duty for 
training or inactive duty training.  A "radiation-risk 
activity" includes a veteran's onsite participation in tests 
involving atmospheric detonations of nuclear devices 
conducted between 1945 and 1962.  See 38 C.F.R. 
§ 3.309(b)(i), (ii) and 38 C.F.R. § 3.309(d)(iv) (2003).

The law provides a list of diseases which are presumptively 
service connected based upon status as a "radiation-exposed 
veteran".  See 38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. 
§ 3.309(d)(2) (2003).  The Board notes that the list of 
diseases did not originally include lung cancer.  However, 
there has been a significant change in the law during the 
pendency of this appeal.  In January 2002, VA published a 
final rule amending section 3.309(d)(2) to allow presumptive 
service connection for several new diseases specific to 
radiation-exposed veterans, to include lung cancer.  See 67 
Fed. Reg. 3615-16 (Jan. 25, 2002).  This change occurred 
following issuance of the prior Board decisions in this 
appeal as well as following issuance of the Court's August 
2001 Order.  The Court has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
generally applies."  See White v. Derwinski, 1 Vet. App. 
519, 521 (1991); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The January 2002 amendment to 38 C.F.R. § 3.309(d) is clearly 
favorable to the appellant because in applying the 
presumption of service connection under section 3.309(d), 
there is no requirement for documenting the level of 
radiation exposure or obtaining a dose estimate, as required 
under 38 C.F.R. § 3.311.  Rather, a disease listed under 
section 3.309(d)(2) shall be service-connected if it became 
manifest in a radiation-exposed veteran at any time post-
exposure, provided the rebuttable presumption provisions of 
38 C.F.R. § 3.307 are also satisfied.  See 38 C.F.R. 
§ 3.309(d)(1) (2003).

Standard of review

In a merits-based review of a claim, the Board has the duty 
to assess the credibility and weight given to the evidence.  
See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) and cases 
cited therein.  Once the evidence is assembled, the Board 
must determine whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990) and Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but rather may reach a medical conclusion 
only on the basis of independent medical evidence in the 
record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See e.g. Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  However, 
consistent with Colvin, the Board may not reject medical 
opinions based on its own medical judgment.

Analysis

As discussed above, in order for death benefits to be granted 
three elements must be satisfied: (1) evidence of death; (2) 
evidence of in-service incurrence of disease or injury and/or 
service-connected disability; and (3) medical nexus evidence 
linking (1) and (2).  See Hickson, supra.

In this case, element (1) has obviously been met.  

As for element (2), with respect to in-service disease, the 
veteran's service medical records are entirely negative for 
treatment or diagnosis of a lung disorder or dysfunction of 
the cardiorespiratory system.  There is no evidence of cancer 
within the one year § 3.309(a) presumptive period; indeed 
there is no indication that this disease existed for many 
decades after the veteran left service.  The appellant does 
not dispute these facts.   Accordingly, the Board concludes 
that lung cancer is not demonstrated in service or within the 
one year presumptive period after service.

With respect to in-service injury, which in this case means 
exposure to radiation, it is undisputed that the veteran was 
an onsite participant in Operation SANDSTONE in 1948.  Hence, 
he is a "radiation-exposed veteran" as defined by 38 C.F.R. 
§ 3.309(d)(3)(i).  Accordingly, in-service exposure to 
radiation is presumed.  

With respect to element (3), nexus, because the veteran later 
developed lung cancer, which as provided by the January 2002 
amendment is now a presumptive disease specific to radiation-
exposed veterans, his case falls within the parameters of 
38 C.F.R. § 3.309(d).  Therefore, it is presumed that his 
lung cancer was incurred during service.  The presumption of 
service incurrence may, however, be rebutted by affirmative 
evidence to the contrary.  See 38 C.F.R. § 3.307(d).  In this 
case, the appellant herself has at times strenuously asserted 
that the veteran's tobacco use resulted in his lung cancer.  
Thus, the Board must explore whether the presumption found in 
38 C.F.R. § 3.309(d) has been rebutted.

The appellant's radiation claim was previously denied by the 
Board in March 1997 because lung cancer was then not a 
disease presumptively linked to radiation-exposed veterans 
under 38 C.F.R. § 3.309, and because it was determined that 
his radiation dose assessment was insufficient to avail the 
presumption of service connection for a radiogenic disease 
under 38 C.F.R. § 3.311.  However, as stated above, in light 
of the January 2002 rule change adding lung cancer to the 
list of presumptive diseases specific to radiation-exposed 
veterans under 38 C.F.R. § 3.309, there is no further need in 
this case for documenting the level of radiation exposure or 
obtaining a dose estimate, as required under 38 C.F.R. 
§ 3.311.  Rather, since lung cancer is now a presumptive 
disease listed under section 3.309(d)(2), it shall be 
service-connected if it became manifest in this radiation-
exposed veteran at any time post-exposure, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.

The Board notes that there are of record medical opinions 
addressing the cause of the veteran's death.  While the 
primary focus of the opinions concerned the veteran's 
significant history of cigarette smoking and the strong 
relationship between his smoking and the development of the 
fatal lung cancer, they all appear to agree, in essence, that 
it was possible that the veteran's radiation exposure in 
service could have contributed to the development of the 
death-causing lung cancer.

First, there are two opinions of a Dr. C. H., M.D., dated in 
1989 and 1992, which were submitted by the appellant in 
support of her claim.  In the 1989 opinion, Dr. C. H. 
indicated that the veteran's lung cancer (adenocarcinoma) was 
more likely caused by radiation exposure than cigarette 
smoking, which he explained by stating that the type of 
cancer most commonly associated with smoking was not the cell 
type found in the veteran.  Dr. C.H. therefore concluded that 
there was a reasonable medical probability that the 
occurrence of bronchogenic adenocarcinoma of the lung of the 
veteran was either caused or contributed to substantially by 
radiation exposure.  In his 1992 opinion, Dr. C. H. 
reiterated his previous contentions and added that it was not 
a high dose exposure to radiation that was critical in this 
case, but rather the fact that the veteran died from a 
specific histological type of lung cancer which developed in 
smokers who had a history of low dose radiation exposure.

The Board obtained two independent medical expert (IME) 
opinions in 1995 and 1996, each of which stated, in effect, 
that much of Dr. C. H.'s opinion lacked sound medical 
reasoning, in particular the parts of his opinion where he 
attempted to differentiate a radiation-related cancer from a 
smoking-related lung cancer by cell type and where he 
attempted to downplay the significance of dose levels of 
radiation exposure necessary to cause lung cancer.  However, 
the IMEs agreed with Dr. C. H. on the general point that 
radiation could be a causative factor in the development of 
bronchogenic carcinoma.  Moreover, the two IMEs agreed in 
nearly identical terms that while the veteran's risk of 
developing lung cancer was far greater because of his 
cigarette smoking, it was "not possible" to say that his 
in-service radiation exposure did not contribute to the 
development of his fatal lung cancer.

The Board finds that the medical opinions discussed above 
tend to support entitlement to service connection for the 
cause of the veteran's death.  The medical opinions, although 
differing on certain points, at least agree that it is 
possible that this veteran's exposure to radiation during 
service could have contributed to the development of his 
fatal lung cancer.  

There is no question that some of the medical opinion 
evidence in this case casts doubt on the relationship between 
the veteran's minimal radiation exposure in service and the 
of his lung cancer in light of his substantial history of 
cigarette smoking.  However, because it has been stated in 
these opinions that it was possible his radiation exposure 
could have contributed to the development of the lung cancer, 
the Board does not find that the presumption of service 
connection has been rebutted under 38 C.F.R. § 3.307.  The 
rebuttal of service connection under this regulation does not 
require a conclusive showing, but it does require 
"affirmative evidence to the contrary" to support a 
conclusion that a disease was not incurred in service.  Given 
the medical opinion evidence discussed above, which 
essentially concedes the possibility of a contributory 
relationship between the radiation exposure in service and 
the development of the veteran's lung cancer, the Board does 
not believe the standard for rebuttal has been met.  

Hence, in this situation, there now exists a nexus, in the 
form of the unrebutted § 3.309(d) presumption, linking the 
veteran's fatal lung cancer to his service, specifically 
radiation exposure therein, satisfying Hickson element (3).

In summary: (1) the veteran was a "radiation-exposed 
veteran" as that term is defined under 38 C.F.R. 
§ 3.309(d)(3); (2) the veteran later developed fatal lung 
cancer; (3) lung cancer is now a presumptive disease specific 
to radiation-exposed veterans under 38 C.F.R. 
§ 3.309(d)(2)(xx); and (4) the presumption of service 
connection for lung cancer under section 3.309 has not been 
rebutted by affirmative evidence to the contrary.

The Board has carefully weighed all of the available evidence 
of record.  The critical facts in this case are as stated 
above.  The veteran is classified as a radiation exposed 
veteran, and he died due to lung cancer, a disease which 
effective January 25, 2002 has been added to the list of 
presumptive diseases specific to radiation-exposed veterans.  
The Board concludes that a grant of the benefits sought on 
appeal is now in order.

Additional comments

As noted elsewhere in this decision, the appellant posited 
two theories of entitlement to service connection for the 
cause of the veteran's death: on the basis of exposure to 
ionizing radiation during service and alternatively secondary 
to the use of tobacco during service.  As it happens, the 
appellant's tobacco theory served,  at least for the purpose 
of this decision, chiefly to raise the possibility of 
rebutting the § 3.309(d) presumption.

In any event, in light of the Board's decision herein to 
grant the benefits sought on appeal based on the amended VA 
regulations adding lung cancer as a presumptive disease 
specific to radiation-exposed veterans, the appellant's 
tobacco-use theory has been rendered moot and need not be 
further addressed by the Board.

The Board additionally observes in passing that as explained 
above its grant of death benefits in this case is based 
entirely upon the 2002 change in the law and is not due to 
any previous judicial decision in this matter.  


ORDER

Service connection for the cause of the veteran's death is 
granted.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



